Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.  
       
Response to Arguments 
2.	Applicant's arguments, filed on 01/27/2021 with respect to claims 1-2 and 5-21 in the remarks, have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

           Claims 1-2, and 5-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Opshaug et. al., (US 2015/0215729), (hereinafter, Opshaug) in view of Jain et al., (US 2018/0217224), (hereinafter, Jain).
 				
Regarding claims 1 and 13, Opshaug discloses a method performed by a wireless device for managing positioning of the wireless device in a wireless communications network (= selecting PRS burst for use in positioning operations, see [0060]), the method comprising:
 - obtaining, from a network node, assistance data comprising two or more positioning reference signal, PRS, configurations associated with a radio network node or a service area of the radio network node (= mobile device may acquire a first burst transmitted from a base station during a first occasion, see [0060]).
Opshaug explicitly fails to disclose the claimed limitations of:
 “- indicating, to the network node, a scope of usage of the two or more PRS configurations at the wireless device with an indication, wherein the indication indicates that less than all PRS configurations have been used at the wireless device and/or how the PRS configurations are used at the wireless device”.
However, Jain which is an analogous art equivalently discloses the claimed limitations of:
at the wireless device with an indication, wherein the indication indicates that less than all PRS configurations have been used at the wireless device and/or how the PRS configurations are used at the wireless device” (= UE 100 is preconfigured with the PRS configuration for a plurality of base station, see [0029 and 0026]; and location server 130 may send a RequestCapabilities message to the UE 100 to indicate the type of capabilities needed and UE 100 may respond with a ProviderCapabilities message to the location server 130, see [0033]; and component 582 may determine the bandwidth used for PRS signals by a base station, see [0043];  whereby the capabilities of the UE would include PRS configuration information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jain with Opshaug for the benefit of achieving a communication system that includes a terminal that is preconfigured with PRS configuration for receiving assistance data from a network thereby avoiding data overhead necessary for sending assistance data that includes PRS configuration from the network. 
 
Regarding claims 2 and 14, as mentioned in claims 1 and 13, Opshaug explicitly fails to disclose that the method/wireless device further comprising: - using one or more out of the two or more PRS configuration for measurements on PRSs.
Jain which is an analogous art equivalently disclose that the method/wireless device further comprising: - using one or more out of the two or more PRS configuration for measurements on PRSs (see, [0031 and 0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jain with Opshaug for the benefit of achieving a communication system that includes a terminal that is preconfigured with PRS configuration for receiving assistance data from a network thereby avoiding data overhead necessary for sending assistance data that includes PRS configuration from the network. 

Regarding claims 5 and 17, as mentioned in claims 1 and 13, Opshaug explicitly fails to disclose that the method/wireless device further comprising- - sending, to the network node, information about a support for using multiple PRS configurations associated to a same service area or radio network node.  
	However, Jain which is an analogous art equivalently disclose that the method/wireless device further comprising- - sending, to the network node, information about a support for using multiple PRS configurations associated to a same service area or radio network node (see, [0026,0029 and 0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jain with Opshaug for the benefit of achieving a communication system that includes a terminal that is preconfigured with PRS configuration for receiving assistance data from a 

Regarding claims 6 and 18, as mentioned in claims 1 and 13, Opshaug explicitly fails to disclose the method/wireless device wherein the PRS configurations of the two or more PRS configurations are characterized by different bandwidths, different number of subframes, different number of additional PRS occasions, and/or frequency hopping or not.
	However, Jain which is an analogous art equivalently disclose the method/wireless device wherein the PRS configurations of the two or more PRS configurations are characterized by different bandwidths, different number of subframes, different number of additional PRS occasions, and/or frequency hopping or not (see, [0026 and 0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jain with Opshaug for the benefit of achieving a communication system that includes a terminal that is preconfigured with PRS configuration for receiving assistance data from a network thereby avoiding data overhead necessary for sending assistance data that includes PRS configuration from the network. 

Regarding claims 7 and 19, as mentioned in claims 1 and 13, Opshaug explicitly fails to disclose the method/wireless device wherein the indication is an index or a real value. 
Jain which is an analogous art equivalently disclose the method/wireless device wherein the indication is an index or a real value (see, [0026 and 0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jain with Opshaug for the benefit of achieving a communication system that includes a terminal that is preconfigured with PRS configuration for receiving assistance data from a network thereby avoiding data overhead necessary for sending assistance data that includes PRS configuration from the network. 

Regarding claims 8 and 20, Opshaug discloses a method performed by a network node for handling positioning of a wireless device in a wireless communications network
(= selecting PRS burst for use in positioning operations, see [0060]), the method comprising
transmitting, to the wireless device, assistance data comprising two of more positioning reference signal, PRS, configurations associated with a radio network node or with a service area of the radio network node (= mobile device may acquire a first burst transmitted from a base station during a first occasion, see [0060]).
Opshaug explicitly fails to disclose the claimed limitations of:
“ - receiving, from the wireless device, an indication indicating a scope of usage of the two or more PRS configurations at the wireless device, wherein the indication indicates that less than all PRS configurations have been used at the wireless device 
However, Jain which is an analogous art equivalently discloses the claimed limitations of:
   “- receiving, from the wireless device, an indication indicating a scope of usage of the two or more PRS configurations at the wireless device, wherein the indication indicates that less than all PRS configurations have been used at the wireless device and/or how the PRS configurations are used at the wireless device; and - using the indication in a positioning related process (= UE 100 is preconfigured with the PRS configuration for a plurality of base station, see [0029 and 0026]; and location server 130 may send a RequestCapabilities message to the UE 100 to indicate the type of capabilities needed and UE 100 may respond with a ProviderCapabilities message to the location server 130, see [0033]; and component 582 may determine the bandwidth used for PRS signals by a base station, see [0043];  whereby the capabilities of the UE would include PRS configuration information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jain with Opshaug for the benefit of achieving a communication system that includes a terminal that is preconfigured with PRS configuration for receiving assistance data from a network thereby avoiding data overhead necessary for sending assistance data that includes PRS configuration from the network. 

Regarding claims 9 and 21, as mentioned in claims 8 and 20, Opshaug explicitly fails to disclose the method/network node wherein the positioning related process is a process for positioning the wireless device and wherein the network node estimates a position of the wireless device based on the received indication.  
	However, Jain which is an analogous art equivalently disclose the method/network node wherein the positioning related process is a process for positioning the wireless device and wherein the network node estimates a position of the wireless device based on the received indication (see, [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jain with Opshaug for the benefit of achieving a communication system that includes a terminal that is preconfigured with PRS configuration for receiving assistance data from a network thereby avoiding data overhead necessary for sending assistance data that includes PRS configuration from the network. 

Regarding claim 10, as mentioned in claim 8, Opshaug explicitly fails to disclose the method wherein the positioning related process is a process for deciding whether to configure multiple PRS configurations in one or more regions.  
	However, Jain which is an analogous art equivalently disclose the method wherein the positioning related process is a process for deciding whether to configure multiple PRS configurations in one or more regions (see, [0029 and 0032-33]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jain with 

Regarding claim 11, as mentioned in claim 8, Opshaug explicitly fails to disclose the method wherein the positioning related process is a process for determining statistics of multiple PRS configurations.
	However, Jain which is an analogous art equivalently disclose the method wherein the positioning related process is a process for determining statistics of multiple PRS configurations (see, [0029 and 0032-33]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jain with Opshaug for the benefit of achieving a communication system that includes a terminal that is preconfigured with PRS configuration for receiving assistance data from a network thereby avoiding data overhead necessary for sending assistance data that includes PRS configuration from the network. 

Regarding claim 12, as mentioned in claim 8, Opshaug explicitly fails to disclose that the method further comprising receiving , from the wireless device , information about a support for using multiple PRS configurations associated to a same service area or radio network node; and wherein the received information is used in the positioning related process. 
Jain which is an analogous art equivalently disclose that the method further comprising receiving, from the wireless device, information about a support for using multiple PRS configurations associated to a same service area or radio network node; and wherein the received information is used in the positioning related process. 
 (see, [0029 and 0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jain with Opshaug for the benefit of achieving a communication system that includes a terminal that is preconfigured with PRS configuration for receiving assistance data from a network thereby avoiding data overhead necessary for sending assistance data that includes PRS configuration from the network. 

                                            CONCLUSION             
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.